Citation Nr: 9935762	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-10 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for neurofibromas of 
the arms, back, and buttocks as due to an undiagnosed 
illness.

2.  Entitlement to service connection for sleep apnea 
syndrome as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.  

The issues currently on appeal arise before the Board of 
Veterans' Appeals (Board) from a November 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  

The veteran was afforded a formal hearing, in the form of a 
videoconference, which was conducted by a member of the 
Board, and signatory of this decision, in October 1999.


REMAND

The VA is deemed to have constructive knowledge of those 
records generated by it and, in this case, has actual 
knowledge of the existence of those records.  As such, they 
are considered to be evidence that is of record at the time 
any decision is made, and should be associated with the 
claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error...").  

The veteran was afforded a videoconference hearing in October 
1999.  He testified that following his service discharge he 
began receiving treatment for his skin condition at the VAMC 
in approximately 1993, that he was last treated for this 
disorder around 1996, and that he not been treated since that 
time for his skin disorder.  Regarding his claimed sleep 
apnea disorder, the veteran testified that a sleep study was 
conducted at the VAMC in November 1996 where it was found 
that he stopped breathing in his sleep approximately 300 
times a night.  He added that a sleep study was also recently 
conducted at the VAMC in September 1999.  

In addition, in a VA Form 1-646, Statement of Accredited 
Representation in Appealed Case, dated in October 1999, it 
was reported that the veteran had been treated for the 
condition for which service connection is sought at the VA 
Medical Center (VAMC) in Jackson, Mississippi, where he had 
the lumps removed.  Concerning his claim for service 
connection for sleep apnea, the representative indicated 
treatment for this condition was afforded the veteran at the 
VAMC.

The Board review of the evidence of record shows that the 
most recent VA treatment records on file are dated in 
February 1999.  As such, as noted above by means of the 
veteran's hearing testimony, additional pertinent VA 
treatment records exist which have not been associated with 
his claims file.  Therefore, the Board finds that it is 
necessary to the resolution of this claim for the RO to 
secure any VA medical records, to include the report of the 
September 1999 sleep study, which have not been associated 
with the record.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims folder any and all 
records pertaining to treatment afforded 
the veteran since his service separation 
to the present from the VAMC, located in 
Jackson, Mississippi, which have not been 
so associated.  Specifically, all records 
associated with the sleep study conducted 
in September 1999 as well as those dated 
subsequent to February 1999 should be 
obtained.  

2.  Thereafter, following any additional 
development deemed appropriate, the RO 
should readjudicate the issues currently 
in appellate status.  If either benefit 
sought is not granted, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
and an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration.  

No further action is required of the appellant unless he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


